Title: To Thomas Jefferson from John Wayles Baker, 8 December 1820
From: Baker, John Wayles
To: Jefferson, Thomas


Dear Sir
Columbia
Decr 8th 1820
I arrived here on the 10th of Nov. but defer’d writing you until after the examination that I might give you some account of my studies. I have enter’d the Sophomore class in which are read Horaces Satires and Art of Poetry together with Collectanea Græca Majora we also study Geography and Huttons mathematics as far as Cubic equations. this comprises the whole of the Sophomore studies. The college consists of two large buildings in which the students lodge, and three other brick houses divided into two tenements each for the accommodation of the Professors, who have fix’d salaries paid by the Legislature. the tuition fees which amount to forty dollars for nine months are appropriated to the repairs of the college &c &c. this institution has been in some confusion for a considerable space of time caused by the death of the late president Dr Marcy. The board of Trustees met on monday last when Mr Elliott was elected president and Mr Wallace professor of mathematics. it is not yet ascertained whether Wallace will accept the appointment as he was only elected for one year. Mr Elliott is in town at this time but will not take his seat for some weeks. Any advice from you respecting my studies or on any other subject would be gratifying to my Father & be consider’d by me as a distinguish’d mark of your favour. Permit me to tender my sincere acknowledgements and unaffected gratitude to you and every individual of your aimiable family for the many friendly attentions I received while an inmate at Monticello—Yours with sincere esteem & respectJW Baker